que Démocratique du Congo

Issngi, le septenbre 2015,
BPx |
DZ \

istère des Affaires Foncières ne 3
is 2.469.3/MIN/AFF .F/CTIL/HMO, 1/5 “
irection des Titres Immobiliers PRE
Circonscription Foncière de Tshopo I.- Transmis copie pour information à
Division des Titres Immobiliers - Monsieur le Directeur Chef de
> T
te r.— Service des Titres Inmosiliers.-

Monsieur le Bdférkéé Âé {a Aèmini stra
défiléé de Territoire de Basoko:-

nnexe

z Monsieur le Chef de Divisio
vV/0.M/N° pG/060/015 BU 2 tu
téf. HEURE LA Cadastre/ Tshopo 1.-

Dbjet : Projet Contrat d'Emphytéose NL SH LR ONE
Parcelle n° :5.R °925e—
Céathé :Territoire de Basoko-- PES ei

msieur le Birecteur Général de
ik : Localité Bolemso IT. 1e5001été Plantations eb---—
1 PR Huileries du Congo S-A (PHC)

à KINSHAS A.-

J'ailhonneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment

Signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° 8.R.925.-

bee dans 14 Cééé, Territoire de Basoko, localité Bolembo 11==-""" "°°°"

que vous occupez en vertu de : Certificat d'Enregistrenent Vol- CK.99 Folio 136--
du vingt-quatre août mil neuf cent cinquante-cing-

Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous

et répartie comme suit :

- Prix de référence du terrain : FC 77.460,00
- Taxe d'établissement du contrat : XXXXXEXXXXAXX Fer
- Taxe de P.V. de mise en valeur : FG 13.950,00

- Taxe de Certificat d'enregistrement . FC 7.740,00

x - Note d'usage 1 XXXIOEXAXEXX
5 EE de mesurage et bornage $ Le 75:040:00
- Frais de consultation ï A A PU
- Frais croquis : XXAXXXXAXXANX
- Occupation provisoire 1 XXXXAXENIINNX
- Loyer du _07/09.— au 31/12/2015: _FG 15.492,00 Res

TOTAL : FC _185.462,00
A DEDUIRE : montant déjà payé suivant quittance noŸ067347 du ÀF110/2045.-
TOTAL : FC 482. 622,00

Montant que je vous prie de bien vouloir verser en espèces entre les mains du Comptable des Titres
Immobiliers de Tshono I à ISANGI-ou au compte n° 11.050/1524 auprès de la Banque

Centrale du Congo à KISANGANT.— ji: y
a

La quittance qui vous sera délivrée doit m'être ; ; :
£ è F nd
temps que les deux exemplaires du Contrat d'Emphytéose endéans le mois de la réceptioi EN

1 #
présente lettre, ainsi que} € tité ci-jointe. p: L

dis
€.

Veuillez agréer, Mo,
AUBLIQUE DEMOCRATIQUE DU CONGO

MINISTERE DES AFFAIRES FONCIERES
CIRCONSRIPTION FONCIERE TSHOPO |
DIVISION DES TITRES IMMOBILIERS

ISANGI
Téls : 0811480087 - 0810126700

Objet : Projet Contrat à la signature
Concession n° S.R 925
Territoire de BASOKO
Contrat d'emphytéose

Isangi, le 07 septembre 2015

2

N° 2.469.3/MIN/AF F/CTI/TSHO/054/2015

Transmis copie pour information à
- Monsieur le Comptable Public des Titres
Immobiliers Tshopo | à Isangi
- Monsieur le Chef de Ressort de la Direction
Général des Recettes de la Province
Orientale à Basoko
A Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo ( PHC })
à Kinshasa

Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du 29

juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Concession inscrite sous le n° SR 925 à usage
Agricole, située dans le Territoire de BASOKO, localité Bolembo II, j'ai l'honneur de vous faire parvenir en annexe à la
présente, deux exemplaires d’un projet de contrat d'emphytéose tout en priant de bien vouloir me les renvoyer
dûment revêtus de votre signature sur la rubrique « L'EMPHYTEOTE » accompagnés du bordereau de versement.

“ Taxe d'établissement contrat
“  Taxecroquis
“Note d'usage
“"  Fraistechniques
" Frais administratifs
TOTAL À PAYER

Ce contrat est établi aux conditions suivantes :
: FC 4.650.00
: FC 1.860.00
:FC 1395.00
:FC 930.00
:FC 465.00
: FC 9.300.00

Je vous signale que l'intervention de votre contrat est

conditionnée au payement de la somme détaillée ci-dessus, montant que vous demande de bien vouloir

verser en espèces au Guichet Unique

Kisangani.

de la Direction Générale des Recettes de la Province Orientale à

Votre désintéressement sera considéré comme la

renonciation tacite à votre demande qui sera d’ailleurs classée sans suite.

distinguée.

Veuillez agréer, Monsieur, l'assurance de ma considération

